DETAILED ACTION
	This is a Notice of Allowance for application 17/058,229. Receipt of the amendments and arguments filed on 12/06/2021 is acknowledged.
Claims 1-4 are pending.
Claims 5-9 are cancelled.
Claims 1-4 are examined.

Allowable Subject Matter
Claims 1-4 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed on 12/06/2021 are persuasive. The prior art of record of Satchell (U.S. Patent 3,785,108) and Yamamoto (U.S. Publication 2015/0184380) reinforce such roof frames in a different manner since such steel braces extend down from the sloping beams toward the vertically hanging portion. Furthermore, it appears the hanging portion of such prior art references extend from and below the apex formed by the sloping beams of the frame structure rather than forming such an apex such that the beams are attached to sides of the hanging portion as presently defined. Modifying such prior art references to meet each and every feature of the claimed invention would thus change the principle operation of such structures and would require a complete changing of the design and function and thus would not have been obvious to one of ordinary skill in the art. 
Furthermore, the ATM, Inc. NPL reference discloses the use of metal hanging portions which extend below the ridge portion formed by two sloping beams that abut one another at the apex of the roof. The bottom figures of page 1 of the NPL depicts wooden prisms that extend below respective sloping beams of the roof; however, such prisms are offset from the center of the roof structure and thus are not attached to the beams using hangers as presently defined and it would be impermissible hindsight as well as render the invention inoperable for its intended purpose if one were to modify ATM, Inc. to meet each and every feature of the claimed invention.
Any comments considered necessary by applicant must be submitted later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635